PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,364,566
Issue Date:  30 Jul 2019
Application No. 15/295,172
Filing or 371(c) Date: 17 Oct 2016
Attorney Docket No. N/A
For:  SELF-LOCKING METAL FRAMING CONNECTIONS USING PUNCHED OUT TABS, LEDGES AND NOTCHES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) and (e), filed on December 10, 2021 and supplemented on January 31, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the application data sheet (“ADS”), filed September 23, 2021. 

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

Title II of the Patent Law Treaties Implementation Act of 2012 amended the last sentence of 35 U.S.C. 119(e)(1) to delete the phrase “during the pendency of the application.” In view of this amendment, a reissue application is not required to add or correct a benefit claim under 35 U.S.C. 119(e) after a patent has been granted on an application filed on or after November 29, 2000. A petition under 37 CFR 1.78 to accept an unintentionally delayed claim, along with a request for a Certificate of Correction under 37 CFR 1.323, may be filed to add or correct a benefit claim under 35 U.S.C. 119(e) to a prior-filed provisional application. This has always been the case with respect to adding or correcting a benefit claim under 35 U.S.C. 120.

The present application was filed after November 29, 2000, and matured into Patent No. 10,364,566 on July 30, 2019. 

Under certain conditions as specified below, a Certificate of Correction can be used to correct: 

(A) 	the failure to make reference to a prior application; or 
(B) 	an incorrect reference to a prior application. 



The following conditions must be satisfied: 

(A) 	all requirements set forth in 37 CFR 1.78(a)(1) must have been met in the application which became the patent to be corrected; 
(B) 	it must be clear from the record of the patent and the parent application(s) that priority is appropriate (see MPEP § 211et seq.); and 
(C) 	a grantable petition to accept an unintentionally delayed claim for the benefit of a prior application must be filed, including a surcharge. 

If all the above-stated conditions are satisfied and the grant of the petition would not cause the patent to be subject to a different statutory framework or result in a later filing date, an applicant is permitted to obtain a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323 to correct the patent to make reference to a prior application, or to correct an incorrect reference to a prior application. 

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet1;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The renewed petition does not comply with (1) above. 

With respect to (1): The benefit chain presented in the September 23, 2021 ADS is unacceptable. In addition, the certificate of correction, filed December 10, 2021, is unacceptable, and petitioner has not paid the full certificate of correction fee.

Regarding the September 23, 2021 ADS:  (1) The first line of the first page of the Domestic Benefit/National Stage Information section contains a typographical error. The Prior Application Number should be 15/090,460, not 16/090,460. (2) The first entry on the last page of the Domestic Benefit/National Stage Information section lists an incorrect Continuity Type relative to Prior Application Number 61/628044. “Continuation in part of” is not typically the correct continuity type for a provisional application. Petitioner should instead type “Claims benefit of provisional” for the Continuity Type.

Please make the above corrections and underline everything applicant typed in the Domestic Benefit/National Stage Information section.  Please carry forward the markings in the Statement under 37 CFR 1.55 or 1.78 for AIA  (First Inventor to File) Transition Applications section, as well. No changes from the September 23, 2021 ADS have been entered, so the new ADS should only contain underlined information.

Regarding the January 13, 2022 certificate of correction:  Applicant must submit an acceptable draft certificate of correction and the $30 balance due for the certificate of correction fee. 

The draft certificate of correction should add a “Related U.S. Application Data (63)” section to the Front Page of the Letters Patent. Applicant should list only the non-provisional applications in the benefit chain and the relationships among them in the “Related U.S. Application Data (63)” section. No provisional applications should be listed in the “Related U.S. Application Data (63)” section.

Applicant should also add a “(60)” section to the Front Page of the Letters Patent and list all the provisional applications in the benefit chain in that section. 

Applicant must correct the specification itself. Please delete the existing “CROSS REFERENCED TO RELATED APPLICATION” section and add a “CROSS REFERENCE TO RELATED APPLICATIONS” section and recite the entire benefit chain, as it is presented in the Domestic Benefit Naitonal Stage Information section of the ADS. 

Applicant may only include incorporation by reference language with respect to the applications already listed in the “CROSS REFERENCED TO RELATED APPLICATION” section of the Letters Patent. When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application.  See Dart Industries v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).  See MPEP 201.06(c) and 608.04(b).  No new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).  It is not possible to incorporate by reference the newly claimed nonprovisional and provisional applications.

If reconsideration of this decision is desired, please file a renewed petition under 37 CFR 1.78(c) and (e), an ADS with appropriate underlining in the Domestic Benefit/National Stage Information section and the Statement under 37 CFR 1.55 or 1.78 for AIA  (First Inventor to File) Transition Applications section to show inserted information, a draft certificate of correction with a “Related U.S. Application Data (63)” section listing the nonprovisional applications and the relationships among them, a “(60)” section listing the provisional applications, a “CROSS REFERENCE TO RELATED APPLICATIONS” section,  reciting the entire benefit chain with appropriate incorporation by reference language, and the $30 balance due on the $160 certificate of correction fee in this application. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web

Telephone inquiries may be directed to the undersigned at (571) 272-3230.

 
/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1  37 CFR 1.78(d)(2) explicitly requires the reference to be presented in an ADS.